Citation Nr: 0000203	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  98-11 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


REMAND

The veteran served on active duty from March 1968 to March 
1971, with service in the Republic of Vietnam from August 
1968 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision which granted 
service connection and a 10 percent evaluation for post-
traumatic stress disorder, effective from October 24, 1997, 
the date of receipt of the veteran's claim.

Currently of record is a Notice of Disagreement dated in May 
1998, during the course of which the veteran requested "a 
personal hearing with the Hearing Officer" following the 
issuance of a Statement of the Case.  While in June 1998, the 
aforementioned Statement of the Case was, in fact, issued, 
there is no indication that the veteran has yet been afforded 
an opportunity for a hearing before a Hearing Officer at the 
Regional Office (RO).  Nor, based upon a review of the 
veteran's claims folder, does it appear that his request for 
such a hearing has been withdrawn.

In light of the aforementioned, and in accordance with the 
statutory duty to assist the veteran in the development of 
evidence pertinent to his claim, the case is REMANDED to the 
RO for the following action:

The RO should take appropriate action to 
schedule the veteran for a hearing at the 
Fort Harrison, Montana, RO before a 
Hearing Officer.  A copy of the notice to 
the veteran of the scheduling of the 
hearing should be placed in the record.

Thereafter the case should be returned to the Board for 
further appellate consideration.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no further 
action until he is so notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).




